internal_revenue_service department of the treasury washington dc index no number release date person to contact telephone number refer reply to cc dom p si -- plr-111457-99 date date legend taxpayer state state project general_partner limited_partner a b c d e f g h i k plr-111457-99 dear this letter responds to your authorized representative’s letter dated a on behalf of taxpayer requesting a ruling that the use of no more than i residential rental units as after-school care rooms as described in the below facts will qualify as a common area that is functionally related and subordinate to project within the meaning of sec_1_103-8 and sec_1_103-8 of the income_tax regulations the internal_revenue_service district_office that has examination jurisdiction over the taxpayer is the b district the relevant facts as represented in your submission are set forth below facts taxpayer a state limited_partnership was formed on c to develop own and manage project the general_partner of taxpayer is general_partner a state limited_partnership the limited_partner of taxpayer is limited_partner a state limited_partnership project which has been in operation since d is a qualified_low-income_housing_project as defined in sec_42 of the internal_revenue_code consisting of e residential units in f residential buildings taxpayer has elected to satisfy the minimum set-aside requirement for project as described in sec_42 and g of the residential units in project are set_aside for low-income tenants whose income is at or below of the median income for the area as adjusted for family size project includes a high proportion of single working parent and dual working parent households which results in a relatively high number of unsupervised school- aged children based on taxpayer's experience this can result in higher rates of property damage and criminal activity in project than if there was a lower proportion of such households in order to reduce this result taxpayer has chosen to provide after- school child care the program for the school-aged residents of project the provision of after-school care through the program is a valuable social service that benefits a large segment of project residents who have school-aged children in addition to providing supervision of school-aged residents the program provides recreational and educational activities computer training and socialization opportunities additionally the program directly benefits other residents and taxpayer by providing a safer more peaceful and better-maintained property taxpayer believes that the program has contributed positively to the achievement of safe and secure housing for all project residents the program is currently housed in a community building and provides after- school care for approximately h children on a daily basis the program is available only to residents of project at no charge due to higher than anticipated demand for the program from residents the program has become larger than was originally anticipated and the community building in which the program is housed is no longer plr-111457-99 adequate to accommodate the number of children who participate additionally the operation of the program in the community building is interfering with other uses of that building which include project’s leasing activities resident social functions first aid training drug awareness education anti-crime programs credit counseling programs health education and crises intervention services rather than reduce the availability of the program to the detriment of residents and project as a whole taxpayer proposes to convert no more than i residential rental units into after-school care rooms for the exclusive use of the program taxpayer anticipates that the conversion of i residential rental units for use by the program will enable approximately k additional school-aged residents to participate in the program the size of the residential units to be converted will not exceed the size necessary to provide on-site after-school child care services to residents based upon the historical and anticipated demand for the program the converted after-school care rooms will be used exclusively by project residents and persons providing services to them no other aspects of the program will change ruling requested taxpayer requests that the service rule that the use of no more than i residential rental units as after-school care rooms as described in the facts will qualify as a common area which is functionally related and subordinate to project withing the meaning of sec_1_103-8 and sec_1_103-8 law and analysis sec_42 provides a tax_credit for investment in low-income_housing buildings placed_in_service after date for any taxable_year in a ten-year credit_period the amount of credit is equal to the applicable_percentage of the qualified_basis of each qualified_low-income_building sec_42 defines the qualified_basis of any qualified low-income_housing building for any taxable_year as an amount equal to the applicable_fraction determined as of the close of the taxable_year of the eligible_basis of the building determined under sec_42 under sec_42 the applicable_fraction means the smaller of the unit_fraction or the floor_space_fraction sec_42 provides that the eligible_basis of a new_building is its adjusted_basis as of the close of the first taxable_year of the credit_period sec_42 provides that except as provided in sec_42 the adjusted_basis of any building is determined without regard to the adjusted_basis of any property that is not residential_rental_property under sec_42 the adjusted_basis of any building is determined by taking into account the adjusted_basis of property of a character subject_to the allowance for depreciation used in common areas or provided as comparable amenities to all residential rental units in the building plr-111457-99 the legislative_history of sec_42 states that residential_rental_property for purposes of the low-income_housing_credit has the same meaning as residential_rental_property within the meaning of sec_103 thus residential_rental_property includes residential rental units facilities for use by the tenants and other facilities reasonably required by the project further the legislative_history states that the allocable cost of tenant facilities such as swimming pools other recreational facilities and parking areas may be included in eligible_basis provided there is no separate fee for_the_use_of these facilities and they are made available on a comparable basis to all tenants in the project h_r conf_rep 99th cong 2d sess ii-89-90 vol c b sec_1_103-8 provides that an exempt facility includes land building or other_property functionally related and subordinate to the facility property is not functionally related and subordinate to a facility if it is not of a character and size commensurate with the character and size of the facility sec_1_103-8 provides that under sec_1_103-8 facilities that are functionally related and subordinate to residential rental projects include facilities for use by the tenants for example swimming pools other recreational facilities parking areas and other facilities that are reasonably required for the project such as heating and cooling equipment trash disposal equipment or units for resident managers or maintenance personnel taxpayer represents that the residential units to be converted to house the program will be of a character and size commensurate with the character and size of project based upon the historical demand for the program by project residents and its anticipated use by project residents taxpayer also represents that the resident population of project includes households who require some form of child care after school and during breaks from school taxpayer further represents that the room s that will be utilized for the program will be for the exclusive use of project residents and service providers and residents will not be charged for enrollment in or use of the program accordingly based solely on the representations and relevant law as set forth above we conclude that the use of no more than i residential rental units as after- school care rooms as described in the facts will qualify as common area which is functionally related and subordinate to project withing the meaning of sec_1_103-8 and sec_1_103-8 no opinion is expressed or implied regarding the application of any other provisions of the code or regulations specifically we express no opinion on whether the project qualifies for the low-income_housing tax_credit under sec_42 nor the effect that the conversion of up to i residential rental units to a common area will have on the applicable_fraction and qualified_basis of the building s in which the converted units are located plr-111457-99 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours harold e burghart harold e burghart assistant to the branch chief branch office of assistant chief_counsel passthroughs and special industries enclosure copy
